t c memo united_states tax_court joseph d doll and charlotte j doll petitioners v commissioner of internal revenue respondent docket no filed date joseph d doll and charlotte j doll pro sese patricia a komor for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a sec_6651 addition_to_tax of dollar_figure after a concession the issues for decision are whether petitioners had any basis in the partnership interests which they sold during for dollar_figure and whether petitioners can exclude any part of the dollar_figure proceeds from the sale of the partnership interests from taxable_income in findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in broomfield colorado all references to petitioner in the singular are to joseph d doll petitioner organized custom design and manufacturing cdm and accelerated i o aio both delaware c corporations petitioner also formed colorcom ltd colorcom a colorado limited_partnership cdm is the general_partner of colorcom petitioner is the president of cdm and own sec_80 percent of the stock of cdm colorcom own sec_80 percent of aio and aio own sec_80 percent of colorcom cdm colorcom and aio are all working on unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent conceded that no addition_to_tax pursuant to sec_6651 is due from petitioners for the same project to create a technology that makes computers understand their environment as creditors were attempting to force aio into involuntary bankruptcy petitioner agreed to sell some of his colorcom partnership_interest to third parties and lend the proceeds to cdm cdm then lent the money to colorcom and aio as it was needed to develop the project the intent of this transaction was to place cdm in a better position against aio’s other creditors should aio go into bankruptcy in colorcom sold big_number colorcom partnership_interest units units to third parties on behalf of petitioner petitioner owned these big_number units in colorcom the purchasers of the units purchasers wrote checks made payable to petitioner in exchange for the partnership interests the purchasers purchased the units with the specific understanding that the funds paid to petitioner would be used for cdm and not for petitioner’s personal expenses the checks made payable to petitioner were mailed to colorcom petitioner endorsed the checks and then he signed the checks over to cdm the checks totaled dollar_figure colorcom did not report a profit from this transaction cdm deposited the checks from the sale of the units into cdm’s bank account and recorded an account payable to petitioner for dollar_figure petitioner is the creditor of this account payable and cdm not colorcom is the debtor during cdm paid petitioner dollar_figure of the account payable on date petitioners filed a timely joint federal_income_tax return for original return on their original return petitioners included schedule d capital_gains_and_losses on which they reported dollar_figure from the sale of big_number colorcom units petitioners reported zero basis for the units petitioners did not include the amounts listed on schedule d in the computation of their taxable_income and related tax_liability on the original return based on the original return respondent mailed petitioners a notice_of_deficiency stating that income reported on schedule d line was not transferred to the tax_return line on date petitioners filed an amended federal_income_tax return first amended_return for on the first amended_return petitioners reported the same sales_price of dollar_figure from the sale of big_number colorcom units on schedule d but also reported a basis of dollar_figure with a resulting long-term_capital_gain of dollar_figure the dollar_figure of basis reported on the first amended_return is the remaining account payable from cdm to petitioner as of date petitioners included the dollar_figure from schedule d in the computation of their taxable_income on the first amended_return on date petitioners filed a second amended federal_income_tax return second amended_return for on the second amended_return petitioners reported a sales_price of dollar_figure from the sale of big_number colorcom units on schedule d with a basis of zero and a long-term_capital_gain of dollar_figure this adjustment to schedule d did not change petitioners’ tax_liability as reported on the first amended_return i burden_of_proof opinion as a general_rule the notice_of_deficiency is entitled to a presumption of correctness and the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the internal_revenue_code code for the burden to shift however the taxpayer must comply with the substantiation and record-keeping requirements as provided in the code and have cooperated with the commissioner see sec_7491 although petitioner claimed that sec_7491 applies petitioner failed to introduce sufficient evidence to shift the burden to respondent petitioner has not substantiated the items at issue including the basis of his partnership_interest and therefore the burden remains on petitioner ii sale of partnership_interest sec_741 provides that the sale_or_exchange of a partnership_interest shall except to the extent sec_751 applies be treated as the sale_or_exchange of a capital_asset gain_or_loss from the sale of a partnership_interest is measured by the difference between the amount_realized and the adjusted_basis of the partnership_interest sec_1001 the amount_realized is the sum of any money received plus the fair_market_value of property received sec_1001 a partner’s adjusted_basis in his partnership_interest is generally the basis of such interest determined under sec_722 increased or decreased by the partner’s distributive_share of income loss and certain other items sec_705 the basis of an interest in a partnership acquired by a contribution of property including money is the amount of money and adjusted_basis of such property to the partner at the time of contribution increased by the amount of any gain recognized under sec_721 at the time sec_722 any increase in a partner’s share of liabilities of the partnership is considered a contribution by such partner to the partnership and increases the basis of the partner’s interest in the partnership sec_752 except as otherwise provided the entire amount of the gain_or_loss on the sale_or_exchange of property shall be recognized in the year of the sale sec_61 sec_1001 while petitioner agrees with respondent that tax is due on the proceeds of dollar_figure petitioner disagrees as to the timing of the inclusion of the gain petitioner argues among other things that the securities act of securities act requires colorcom to sell the partnership units and that petitioner could not legally deposit the proceeds into his personal account in securities act of ch sec_77a-77bbbb 48_stat_74 currently codified pincite u s c sec_77a-77bbbb respondent contends that petitioners must recognize gain on the entire dollar_figure of proceeds from the sale of the partnership units in because the units had an adjusted_basis of zero and no other theory operates to exclude the proceeds from taxable_income we agree with respondent a basis respondent contends that petitioner has a zero basis in the colorcom units he sold on the original return petitioner listed a zero basis for the units sold on the first amended_return petitioner lists the units as having a basis of dollar_figure the amount of the outstanding account payable from cdm to petitioner on the second amended_return petitioner lists a portion of the units as having a basis of zero petitioner bears the burden of substantiating this basis rule a welch v helvering supra a taxpayer’s characterization of an item on his income_tax return may be considered as an admission against interest on the part of the taxpayer 20_tc_449 since petitioner’s original income_tax return listed the units with a zero basis petitioner has not presented any evidence regarding the basis of the partnership units and has therefore not satisfied his burden we sustain respondent’s determination b assignment_of_income petitioner argues that the securities act prohibits petitioner from depositing the purchasers’ checks into his own account and using the money for his private use petitioner states that the act does not allow solicitation or advertisement of the partnership units and therefore there is no market for the units and only colorcom can sell the units petitioner also argues that because colorcom sold the units and informed the purchasers that their investments would be used on the computer project it would be illegal for petitioner to keep the proceeds while the partnership units may be covered by the act the units that were sold belonged to petitioner and not colorcom it is well established that income remains taxable to a taxpayer when he earns it or derives it from property he owns 311_us_122 311_us_112 281_us_111 the actual reduction to possession is not a requirement see helvering v horst supra lucas v earl supra therefore petitioner cannot avoid taxation on the capital_gain from the sale of the big_number units based on the understanding by the purchasers that the proceeds would be used for cdm furthermore even if it would have been illegal for petitioner to keep the proceeds illegal income is still taxable and it is still proper to tax petitioner on the proceeds as he owned the units see 366_us_213 iii conclusion petitioner chose to sell the big_number units in colorcom to third parties accordingly petitioner recognized a capital_gain for the amount_realized less adjusted_basis in the year of the sale since petitioner has not proven the adjusted_basis of the colorcom units sold was greater than zero and has not proven an exception to the general_rule requiring recognition of the entire gain in the year_of_sale we sustain respondent’s determination in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not herein discussed we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
